Citation Nr: 0116375	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2. Entitlement to service connection for residuals of a 
ruptured left Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




REMAND

The veteran served active duty from August 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that the 
appellant received a VA examination in July 2000, and that 
the examiner offered his opinion that another examination in 
6 months would be more helpful in determining the extent of 
the appellant's knee disability, since he would be recovered 
from surgery by then.  Therefore, the Board finds that the 
appellant merits an additional and more up-to-date medical 
evaluation.  The duty to assist includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination.  See 38 C.F.R. § 3.159 (1999); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  Any examination 
should address the issue of functional limitation due to 
pain, as well as limitation on motion and pain associated 
with motion and use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). (medical examination must comply with requirements of 
38 C.F.R. §§ 4.40 and 4.45 which, in addition to the 
schedular criteria, require the examiner to express opinion 
on whether pain could significantly limit functional ability 
on motion and during use with acute flare-ups of disability 
and in terms of degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, or 
incoordination).

Additionally, the RO denied service connection for the 
ruptured left Achilles tendon on the basis that the claim was 
not well grounded.  That basis for denying a claim no longer 
exists.  See VCAA.  The veteran was treated for a left ankle 
injury in service and x-rays in May 1990 revealed changes 
suggestive of early degenerative joint disease.  This was not 
confirmed in later radiographic reports.  The veteran was 
treated for a tear of the left Achilles tendon following an 
injury in July 1998.  An examination to determine if the 
current left Achilles tendon disability is related to service 
has not been accomplished.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability and his ruptured right 
Achilles tendon.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his right knee disability and 
the etiology of his ruptured left 
Achilles tendon.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should perform complete active 
and passive range of motion testing of 
the knee, test for subluxation and 
instability, and evaluate any functional 
limitation due to pain.  See, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  With 
regard to the ruptured left Achilles 
tendon, the examiner should indicate 
whether it is more likely, less likely or 
as likely as not that the disability is 
related to the left ankle injury or any 
other incident in service.  A complete 
rationale for any opinions proffered 
should be included.   

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


